COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  CHRISTOPHER MIRANDA,                           §
                                                                 No. 08-15-00349-CR
                    Appellant,                   §
                                                                   Appeal from the
  v.                                             §
                                                                  120th District Court
                                                 §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                    Appellee.                                    (TC# 20130D04013)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment as to Counts I and VII. We therefore reverse the convictions as to Counts I and VII of

the court below and render a judgment of acquittal.

       We further order that the judgment of the court below is affirmed on Counts III and V of

the court below, in accordance with our opinion. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 9TH DAY OF NOVEMBER, 2018.

                                             YVONNE T. RODRIGUEZ, Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.